Title: From George Washington to James Anderson, 15 January 1797
From: Washington, George
To: Anderson, James


                        
                            Mr Anderson, 
                            Philadelphia 15th Jany 1797.
                        
                        Your letter of the 11th and Reports of the preceeding week, came to hand
                            yesterday.
                        It is a thing I had resolved to do, so soon as I should be fixed at Mount
                            Vernon, to seperate the old & bad horses, cattle and Sheep from the young, thrifty
                            & good; and to dispose of them in some way or another, as soon as they could be got
                            in order for it; by a Summer’s run, or other means not too expensive for the end. And I
                            approve of your killing (for the purpose mentioned in your letter provided there are others
                            to serve the Cows) the Bulls at Union & Dogue Run farms, which have got old
                            & mischievous.
                        Having good meats for my Table by the middle of March, and in succession
                            through the year, according to the seasons, is highly proper & very desirable, as it
                            has always been my custom to supply it with the best.
                        In my last, I gave you full authority to add to my stock of Hogs by purchase;
                            as I also did to your buying half a dozen or more Cows, and a Bull, if to be had of a good
                            breed; and mentioned a Mr Gough of Maryland (near Baltimore) as a Gentleman who had been at
                            much expence in the importation of them from England.
                        
                        I have already given you my sentiments so fully with respect to the Distillery,
                            that it is unnecessary to add more in this letter than to say, the place for, and manner of
                            conducting it, is left entirely to yourself. Raising of Hogs by means of it, is certainly a
                            very desirable branch of the business.
                        If Allison has cut Trees down in front of the house improperly, I shall be
                            vexed, as well as regret it, because time only can replace them;
                            and of that I have none to spare. I never expected that that ground would
                            yield corn in proportion to the labour I meant to bestow on it: the primary objects of the
                            cultivation are to cleanse it thoroughly of the under growth, and
                            to lay it down (as mentioned in my memorandums) to grass for Pasture, or pleasure grounds;
                            and in order that it may be well worked and prepared for these, as well as for the benefit
                            of the Corn crop. I am clearly of your opinion that Davy ought not to
                            attempt more of the latter at muddy hole, than you have described in yr letter.
                        
                        Although, as I have mentioned in Several of my letters to Mr Pearce, it would
                            be very pleasing to me to have the New road completed as soon as it could possibly be done,
                            with convenience, yet I would not have other matters of more importance neglected on this
                            account. Preparations for, and putting in crops, must be done in due season. or all is lost; but this is not the case with the Road, however much
                            the completion of it is wished. It has always been my intention, as soon as the kill Race is
                            completed, and the Ditchers could be spared, to dig a large ditch
                            on the East side of the road, five feet at least wide, with a high bank and a wattled, or
                            Post & Rail fence thereon; but this must be a secondary work to the other, that is to
                            the Race. I do not mean however, from what is now said, to discourage you from taking hands
                            from the respective Farms to finish this road, and making the ditch unless, as above, it
                            should interfere too much with your preparations of the ensuing Crop. The motive to the
                            Ditch & Fence I have spoken of, from the Mansion Ho. Inclosure to that of Muddy
                            hole, is, that all within, & between the said Ditch & Creek, wd make a large
                            & most excellent Woodland pasture for Brood Mares, &ca, as a great deal of
                            Marsh, & grassy places wd be included.
                        I never intended to fill up the lower floor of the Barn at Dogue run with Clay;
                            if I cannot make a composition as hard (or nearly so) as stone, I shall renew it with
                            Plank; but no Sleepers will last long there, for want of Air beneath them.
                        It is not the low ground through wch the kill race passes, that occasions the
                            waste of water, but the leaks on the hill sides, occasioned by the rotting of
                            roots—Crawfish—or some other vermin that borough through; & make passages for the
                            water. The new Race will avoid the worst part of the side land hill, & therefore is
                            of high importance to complete.
                        
                        Sein ropes, and every other preparation for fishing will, no doubt, be attended
                            to in time. The Seins should be overhauled, & if necessary, repaired in time,
                            & put out of the reach of mice, which often knaw holes in them. The Boats too should
                            be put in proper order; for if any of these matters should be delayed until about the time
                            they are wanted, you may meet difficulties which cannot be overcome in time.
                        Iron proper for Wheel bands, and such Smith’s Tools as are really necessary,
                            you will provide.
                        Raising from three to five acres of Turnips at each of the Farms, if you can
                            put so much ground in proper order for them will certainly be beneficial. I early
                            recommended it to Mr Pearce to save a great deal of Seed, and of the best kind; particularly
                            from the Swedish Turnip, which is descriped as a hardy sort, & will stand the
                            Winter. I approve your plan for the lot by the Ice house, and will provide 15 (or more)
                            bushels of the early Potatoes (if you desire it) for that, & other Spots.
                        There are three lots at the Mansion house which have usually been in the
                            rotation of Potatoes, Oats, & Clover; the No. Wt one, was sowed with Oats &
                            Clover last Spring, but the drought destroyed, as was supposed, the latter; and it was
                            doubtful when I left home, whether that lot, or the one
                            immediately fronting the house, should come into Potatoes this
                            year. The last, in course ought to do it; but as the other did not take, in clover, it
                            was supposed that it would be best to put this in Potatoes. Let
                            me know what you have resolved to do in the matter.
                        
                        With respect to the Dogue run system I am of opinion that if the Corn is well
                            worked, and kept clean, that Potatoes in the intermediate rows neither injures it, nor the Wheat crop that follows;
                            on the contrary, the fields that have been in these two crops have always produced more
                            wheat than any other Corn ground—But in the state No. 6 was worked, & sowed last
                            year, the wonder is that it should have yielded any thing, except grass; and therefore it
                            affords no criterian by which an opinion is to be formed—My ideas are, & clearly,
                            that a field of Corn planted 3 feet by 6 feet, with rows of Potatoes between, will yield as
                            much of the former as the same field would do if planted 6 feet each way, without Potatoes;
                            that in the first plan, as many bushels of Potatoes as of corn will be produced; that the
                            latter will be clear profit; and that the crop of Wheat which
                            follows the Corn & Potatoes, will be better than if it followed Corn alone. But
                            then, the ground must be kept clean & well worked, otherwise it is impossible to put
                            the Wheat in, in any tolerable order.
                        
                        After having expressed these sentiments, I have no objection to your trying your method at that Farm, if you think it will be more
                            productive, and not more oppressive to the land; but I repeat it again, that you are not to
                            form your judgment of the present System, from the appearance of field no. 6 at that place.
                            Mr Pearce was a very industrious man; active, zealous, and ambitious to make the most he
                            could of the farms, but that ambitn (unless he could have commanded the rains, &
                            sunshine as he pleased) always prompted him to attempt more than he could execute, properly;
                            and then, the seasons were blam’d; that is—the grd was either so wet, or so dry, that it
                            could not be worked: whereas a person should never undertake more than he can execute under
                            any (except disasterous) circumstances. In that case, if the Seasons are favorable, he not
                            only cultivates his ground well, but has labour to spare for the
                            improving of it in many ways; and if not favorable, he will nevertheless, do justice to his
                            Crops. Planting of early Corn in the manner you propose is certainly judicious.
                        I requested in my last, that you wd continue to replenish the Ice house with
                            fresh Ice,  to be got, and  vacancy to receive
                            it; but I must add by way of explanation, that it must be done with hard & firm Ice,
                            or not at all, for I believe soft & spungy Ice would do more harm than good. There
                            is nothing that, fills my mind with more apprehension when I am from home, than Fire. I
                            request therefore that every charge, & every precaution against the bad effects of
                            it, may be given, & used; during my absence, to guard against the danger of it.
                        With this, you will receive a box containing eggs of the Silk worm, and a paper
                            of grape Seeds. which give to the Gardener. the latter he will plant; the other I suppose he
                            will know how to manage. If Mr Pearce is still with you I heartily wish him better heal. I
                            wish you well also & am Your friend
                        
                            Go: Washington
                            
                        
                    P.S. Mrs Washington requests that you, or Mrs Anderson would pay particular attention to the .